Citation Nr: 1647584	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include arthritis and degenerative disc disease.

2.  Entitlement to service connection for a bilateral hip disability, to include arthritis.

3.  Entitlement to service connection for a bilateral knee disability, to include arthritis.

4.  Entitlement to service connection for bilateral bunions.

5.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) from various rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran presented sworn testimony in support of his appeal for an increased disability rating for bilateral pes planus during a December 2011 hearing before the undersigned Veterans Law Judge (VLJ).  Several of these issues were remanded by the Board in July 2012 for further development. 

In September 2015, the Board once again remanded this matter for further development.  Also listed on the title page of that decision were the issues of entitlement to service connection for a disability of the right ankle; service connection for bilateral hearing loss; service connection for tinnitus; service connection for neuropathy of the bilateral lower extremities; service connection for a left shoulder condition; and service connection for sleep apnea.  With the exception of the right ankle issue, the Board requested that the Veteran be issued a statement of the case as it related to these other issues.  

The Board also requested that the Veteran be scheduled for a videoconference hearing before a VLJ at the RO regarding the claims for entitlement to service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, bilateral bunions, and a right ankle condition.  

Subsequent to the Board remand, the RO, in an April 2016 rating determination, granted service connection for gastrocnemius equinus with Achilles tendon shortening, right ankle; tinnitus; and bilateral hearing loss.  The RO also issued a statement of the case at that time addressing the issues of entitlement to a separate 10 percent evaluation for bilateral plantar fasciitis; service connection for neuropathy, bilateral lower extremities; service connection for a chronic disability of the left shoulder; and service connection for sleep apnea.  

As to the requested hearing for the issues of service connection for a bilateral knee disability, a low back disability, a bilateral hip disability, bilateral bunions, and a right ankle condition, the hearing was scheduled in April 2016.  The Veteran was informed of the hearing by way of letter dated March 29, 2016.  In an April 2016 letter, the Veteran, through his attorney, requested that the hearing be canceled and that the Veteran be afforded an additional 60 days to submit additional evidence.  

In May 2016, the Veteran, through his representative, submitted a Form 9 as it related to the issues addressed in the April 2016 statement of the case (entitlement to a separate 10 percent evaluation for bilateral plantar fasciitis; service connection for neuropathy, bilateral lower extremities; service connection for a chronic disability of the left shoulder; and service connection for sleep apnea) and requested a videoconference hearing before a Veterans Law Judge.  The hearing remains pending as it relates to these issues, and the Board will not take jurisdiction over this matter.  

The issue of entitlement to service connection for bilateral bunions and entitlement to a disability rating in excess of 30 percent for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current low back disability, to include arthritis and degenerative disc disease, has been shown to be etiologically related to his service-connected pes planus.  

2.  The Veteran's current bilateral hip disability, to include arthritis, has been shown to be etiologically related to his service-connected pes planus.  

3.  The Veteran's current bilateral knee disability, to include arthritis, has been shown to be etiologically related to his service-connected pes planus.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a low back disability, to include degenerative joint and disc disease, is caused by the service-connected pes planus and ankle disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, a bilateral hip disability, to include degenerative joint disease, is caused by the service-connected pes planus and ankle disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

3.  Resolving reasonable doubt in favor of the Veteran, a bilateral knee disability, to include degenerative joint disease, is caused by the service-connected pes planus and ankle disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353  (Apr. 30, 2008). 

As the Board is granting the full benefit sought on appeal as it relates to service connection for low back, bilateral knee, and bilateral hip disorders, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4 ) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2015).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102. 

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran maintains that his current low back, hip, and knee disorders are etiologically related to his service-connected pes planus and/or ankle disabilities.  He maintains that his pes planus and ankle disabilities interfere with the manner in which he walks, having an adverse impact on his knees, hips, and ankles, and are cause of the current disabilities in these locations. 

In support of his claim, the Veteran submitted a statement from his private physician, Dr. A., received in February 2008, indicating that it was his opinion that the Veteran's current diagnosis of degenerative disc disease of the lumbar spine was at least as likely as not caused by or the result of his service-connected flat feet and ankle conditions.  He noted that flat feet made for an unstable base.  Because of instability, every joint up through the spine must compensate (ankles, knees, hips, and spine).  He stated that years of this compensation could bring early onset of joint degeneration, as in this case, arthritis of the knees, right hip, and spine.  

In conjunction with his claim, the Veteran was afforded a VA foot examination in May 2008.  The examiner, following an examination of the Veteran and a review of the record, indicated that it was less likely than not based upon the degree of pronation of the Veteran's flat feet, which was minimal, that his service-connected diseases were creating his knee, hip, and back pain.  

In a May 2009 report, the Veteran's VA primary care physician indicated that x-rays of the knees, lumbar spine, and right hip had revealed degenerative joint disease for all, as well as degenerative disc disease for the lumbar spine.  It was his opinion that the condition of degenerative joint disease involving multiple weight bearing joints was at least as likely as not a direct result of improperly distributed forces on the Veteran's lower body.  Furthermore,  it is his opinion that this improper distribution of force was at least as likely as not due to the Veteran's service-connected pes planus.  

In support of the Veteran's claim, his attorney, in September 2016, submitted a medical report in favor of the Veteran's claims, along with the proper waiver of authorization for initial review by the RO.  

In a September 2016 report, T. C.  M.D., indicated that she had reviewed the claims folder of the Veteran for preparation of her opinion.  She noted that the Veteran had not been examined by her.  She observed that service connection was currently in effect for bilateral pes planus and left and right ankle disorders.  She further noted that the Veteran currently had well-documented evidence of degenerative joint disease of the spine, knees, and hips, as well as degenerative disc disease of the spine.  She stated that it was a maxim of medicine that anything below could cause anything above.  She also noted the opinion of the Veteran's VA primary physician.  She observed that there was a wealth of literature which supported the primary VA physician's opinion.  She opined that given the weight of the medical evidence and the well-documented course of the Veteran's orthopedic disabilities, it was her opinion that it was at least as likely as not that the Veteran's degenerative joint disease of the knees, degenerative joint disease of the hips, and degenerative disc disease of the spine were directly caused by his service-connected pes planus and limited range of motion of the ankles.  

In the current case, the Veteran has been diagnosed with degenerative joint disease of the bilateral knees, bilateral hips, and lumbar spine as well as degenerative disc disease of the lumbar spine.  There have also been various opinions expressed as to the relationship between the Veteran's low back, hip, and knee disorders, and his service-connected pes planus and ankle disabilities.  The Board notes that May 2008 VA foot examiner indicated that it was less likely than not; based upon the degree of pronation of the Veteran's flat feet, which was minimal; that his service-connected diseases were creating his knee, hip, and back pain.  However, the Veteran has submitted three separate opinions in support of his claims.  The Veteran's private physician, Dr. A., indicated that degenerative disc disease of the lumbar spine was at least as likely as not caused by or the result of his service-connected flat feet and ankle condition.  The Veteran's VA treating physician, indicated that the condition of degenerative joint disease involving multiple weight bearing joints was at least as likely as not a direct result of improperly distributed forces on the Veteran's lower body and that this improper distribution of force was at least as likely as not due to the Veteran's service-connected pes planus.  Finally, the Veteran submitted a report from an independent medical examiner, whom after noting the findings of a the Veteran's VA physician and providing medical literature to support those positions, also indicated that it was at least as likely as not that the Veteran's degenerative joint disease of the knees, degenerative joint disease of the hips, and degenerative disc disease of the spine were directly caused by his service-connected pes planus and limited range of motion of the ankles.  

Given the finding of degenerative joint disease of the knees, hips, and lumbar spine, as well as the finding of degenerative disc disease of the lumbar spine, and the medical nexus between the Veteran's service-connected pes planus and ankle disorders and these disabilities being at least in equipoise, service connection is warranted on a secondary basis.  Resolving reasonable doubt in favor of the Veteran, service connection for degenerative joint disease of the knees, hips, and lumbar spine, as well as degenerative disc disease to the lumbar spine, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degenerative joint and disc disease of the lumbar spine is granted.

Service connection for bilateral degenerative joint disease of the hips is granted.

 Service connection for bilateral degenerative joint disease of the knees is granted.  


REMAND

As it relates to the claim of service connection for bunions, the Board notes that the Veteran's private physician, Dr. A., in a July 2008 letter, indicated that the Veteran had hallux abducto valgus, most commonly known as bunions on both feet.  He stated that it was well known that pes plenius was the main cause of hallux abducto valgus.  However, at the time of an August 2009 VA examination, the examiner indicated that the Veteran did not have a diagnosis of bunions because there was no pathology to render a diagnosis.  Thereafter, at the time of the most recent foot examination, performed in April 2016, the Veteran diagnosed as having bilateral formation of hallux valgus with hard lesions on his toes due to this.  

Based upon the above discrepancies, the Veteran should be afforded an additional VA examination to determine the presence of any current bunions and their relationship, if any, to his service-connected pes planus/ankle disabilities.  

As to the issue of an increased disability evaluation for pes planus, the Board notes that it is inextricably intertwined with a pending appeal that has not been certified to the Board -- the propriety of a rating reduction for service-connected bilateral plantar fasciitis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination to determine the nature and etiology of any current bunion disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner and the examiner should note such review in his/her report.  The examiner is requested to answer the following questions:  Does the Veteran currently have, or did the Veteran have a bunion disorder at any time since 2007?  If so, was it at least as likely as not (50 percent probability or greater) caused by his service-connected bilateral pes planus or ankle disorder?

If not was it at least as likely as not (50 percent probability or greater) aggravated (permanently worsened) by his service-connected pes planus or bilateral ankle disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

2.  After the development requested above has been completed, the RO should again review the Veteran's appeal as to his bilateral pes planus, taking into account the procedural status of the Veteran's service-connected plantar fasciitis.  Any further evidentiary development which becomes apparent should be performed at this time.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


